DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed July 12, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 3-4, and 7-11 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the mounting portion further includes guiders formed along an outer periphery of the fastening hole and protruding toward the inside of the automatic component, wherein each of the guiders has an inclined surface which is gradually inclined along a rotational direction of the plug, and wherein when the insertion protrusions of the plug are inserted through the guide grooves of the fastening hole and the plug is rotated along the rotational direction of the plug, the insertion protrusions of the plug are guided along the inclined surfaces of the guiders so that the plug remains engaged in the fastening hole.  
	The closest prior art is the Cook reference.  The Cook reference fails to disclose each and every feature of the amended independent claim.  Furthermore, no located references used in combination with the Cook reference teach or suggest the amended independent claim.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747